DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the term “hook and loop” is misspelled as “hoop and loop” several times throughout the disclosure.  
Appropriate correction is required.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  the term “hook and loop” is misspelled in these claims as “hoop and loop”.  Appropriate correction is required. For the purposes of examination, anywhere in the application where the term “hoop and loop” is found, it will be treated as reciting “hook and loop.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites “materials defined in Claim 1” which renders the claims indefinite. There is insufficient antecedent basis for this limitation in the claim, as there is no definition of material in Claim 1. For the purposes of examination, Claim 7 will be treated as depending from Claim 2, where the materials used to construct the enclosure are first defined.
Claim 8 recites the “enclosure of claim 1” but then includes “panels as defined in claim 7” which renders the claim indefinite. It is unclear if this claim includes all of the limitation of Claim 7. For the purposes of examination, Claim 8 will be treated as reciting “the enclosure of claim 7.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in US Patent 3452764 in view of Patel et al. in US Publication 2017/0156961.
Regarding Claim 1, Bell teaches (see Fig. 7) a flexible, air supportable, elongated enclosure, constructed 360 degrees about an excavated, targeted section of pipeline (14) to be inspected, repaired, or both, and which targeted section of pipeline has a starting point and an ending point (at 40 on either side of the enclosure) wherein the distance between the starting point and the ending point defines the length of said targeted section, wherein at both the starting point and the ending point said elongated enclosure is sealingly, but removably, secured to the said targeted section of pipeline (via 40), thereby resulting in an elongated enclosure containing an environmentally protected interior space that is sealed to the outside environment and containing the entire targeted section of pipeline, wherein the environmentally protected interior space within said tubular enclosure is of sufficient size capable of allowing the required number of work-crew members to perform the necessary work needed to inspect and repair said targeted section of pipeline, wherein there is also provided: at least one transparent panel (28) to allow natural light to enter said interior space and to observe work being done inside of said enclosure.
Bell is silent on the use of a climate control system or a door. Patel teaches an enclosure including a climate control system capable of providing a flow of air into an interior space (within 26), which air has been controlled with respect to relative humidity, temperature, and flow rate (via ECU 144, see Paragraphs 0090 and 0092), at least two conduits (150) to conduct said climate controlled air from said climate controlled system into said enclosure; and at least one door (66) providing ingress and egress to and from said interior space. It 
Regarding Claim 2, Bell, as modified, teaches that material of which the enclosure if constructed is: cloth-like and substantially waterproof (see Column 1, lines 62-64); strong enough to withstand the activities of workers preforming the needed work to inspect and repair the targeted section of pipeline; easily removable fastened together by use of a suitable fastening means (collar 40), and flexible enough to allow the enclosure to take its intended shape with use of forced air (any fabric material will inherently be flexible enough to take a shape imparted by air forced therein).
Regarding Claim 7, Bell, as modified, teaches that the enclosure is comprised of plurality of rectangular panels (20) of materials defined in claim 2.
Regarding Claim 8, Bell, as modified, teaches that the enclosure is comprised of a roof (18), and 2 sides (20)each of which is constructed from a plurality of panels as defined in claim 7 hereof, but is silent on the use of a floor. Patel teaches a floor (30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell, as modified, by adding a floor as taught by Patel in order to better protect the occupants of the enclosure.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bell, as modified, as applied to claim 2 above, and further in view of Double et al. in US Patent 6474022. Bell, as modified, is silent on the details of the fabric used for the enclosure. Double teaches a tent fabric including a material that is a woven polyester material, coated with nylon or a polyvinyl chloride material for waterproofing (“a woven polyolefin such as polyethylene, polypropylene, nylon, or polyester ... to which an outer layer of [nylon] is applied by coating” – Column 5, lines 10-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell, as modified, by using a waterproofed polyester as taught by Double in order to provide a lighter and more durable fabric for the device.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, as modified, as applied to claim 2 above, and further in view of Caminker et al. in US Patent 3497606. Bell, as modified, is silent on the fastening means for the collar 40. Caminker teaches a collar (74/76) including a fastening means with a hook and loop system (80), a zipper (78) and is a combination of the hook and loop system and zipper system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell, as modified, by using a hook-and-loop and zipper fastening means as taught by Carminker in order to provide a secure and releasable fastening means for the collar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moroney, Walker, Wallander et al., Morgan, Robinson ‘973 & ‘532, Chelf, Simpson, Hotes, and Nagle teach worker shelters or enclosures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636